Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Withdrawn Rejections
	The rejection of claims 1-2 and 7-8 under 35 U.S.C. 112(a) as failing to comply with the enablement rejection has been withdrawn in view of applicant’s argument that a working example of the elected species has been provided in the specification.
	The rejection of claim 18 under 35 U.S.C. 112(a) as failing to comply with the written description requirement has been withdrawn in view of the examiner’s amendment listed below.
	The rejections concerning line 13 of claim 2 and line 3 of claim 18 have been withdrawn in view of the examiner’s amendment listed below.

	Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Susan B. Fentress on 11/2/2021.
On line 1 of claim 2, “claim 2” has been changed to –claim 1--.
	On line 12 of claim 2, “drying hours” has been changed to –drying--.
	On line 3 of claim 18, “acid” has been deleted.

	The title has been changed to –METHOD TO REMOVE A PLURALITY OF HEAVY METALS FROM WASTEWATER USING ACTIVATED PARTIALLY CHARRED RICE HUSKS--.

	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
the article “Preparation of porous bio-char and activated carbon from rice husk by
leaching ash and chemical activation” by Ahiduzzaman et al and the article “Comparison of rice husk- and dairy manure-derived biochars for simultaneously removing heavy metals from
aqueous solutions: Role of mineral components in biochars” by Xu et al are considered the closest prior art, however, the references fail to teach or suggest the steps of a method of
making partially charred rice husks consisting essentially of providing rice husks, exposing the rice husks to a heat source to heat the rice husks to a temperature of between about 250°C
and about 550°C for a period of between about 1 to about 10 minutes in at atmosphere
having less than 2 percent oxygen in order to partially char the rice husks to form
partially charred rice husks, removing the partially charred rice husks from the heat
source, cooling the partially charred rice husks to an ambient temperature, wherein the
partially charred rice husks have a silicon content of not greater than 40 percent, range
from between about 0.5 mm to about 5 mm in length, have a specific surface area of
between 200-400 m2/g, and have a porosity between .4 to .55 as recited in instant claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146. The examiner can normally be reached 7-4 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773